TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 25, 2022



                                      NO. 03-22-00032-CR


                                  The State of Texas, Appellant

                                                 v.

                          Jesus Alberto Guzman Curipoma, Appellee




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE BYRNE




This is an attempted appeal from the judgment of conviction entered by the trial court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.